Mr. Chief Justice Fuller,
after stating the case, delivered the opinion of the court.
Complainants below, appellants here, contend that the Circuit Court had no jurisdiction because the decree -of February 2, 1891, was a final decree, and the court had no power after the expiration of the term at which it was rendered to entertain the motion and petition and enter the order of May 9,1892, and the decree of September 6, 1S92; and fuf: ther, that the court had no jurisdiction to render affirmative judgments in favor of the defendants against the complainants, because no cross-bill had been filed and no proceedings had or taken on which such judgments could properly be rendered against the complainants. On the other hand, it is insisted that the questions raised dp not involve the jurisdiction of the Circuit Court in the sense in which the .term is used in the act *333of March 3, 1891. Whether the decree of February 2, 1891, was a final decree; whether the objection that no- oross-bill had been filed came tóo late; whether the court could proceed in a summary way on petition ; whether appearance and objection on the merits waived alleged irregularities; and whether these or like matters might bring a case within the first- class named in the fifth section of the act of March 3, 1891, c. 517, 26 Stat. 826, 827, .wo find it unnecessary to consider, a's no question of the. jurisdiction of the Circuit Court was certified to this court for decision, and therefore, for the reasons given in Maynard v. Hecht, ante, 324, the appeal must be
,Dismissed.